DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 06/23/2022:
Claims 1-19 and 28-32 are pending.
The 35 U.S.C. 112(a) rejection of claim 16 is withdrawn.
The 35 U.S.C. 112(b) rejection of claims 2, 4, 5, and 16 is withdrawn.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding claim 16, the Examiner respectfully suggests “as a function of ratio of the surface area of the particle” in line 4-5 read “as a function of a ratio of the surface area of the colloidal particle”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seol et al. (US20190276688).
Regarding claim 30, Seol teaches a method of fabricating a colloidal solid (Abstract: method of printing a CNT 3D structure), comprising: 
dispensing a colloidal particle suspension (CNT composite material ink 20; Figure 1) through an orifice of a dispensing component (printing pen 110; Figure 1), towards a substrate (substrate 10; Figure 1), so as to establish and maintain a liquid bridge (meniscus B; Figure 1) at the orifice of the dispensing component ([0042] The ink extruded in the vicinity of nozzle of the leading end of the pen forms a meniscus B by surface tension) and precipitate a colloidal solid from a base of the liquid bridge (Abstract: the pattern is stacked as the CNT composite material by evaporation of a solvent within a meniscus formed by the ink extruded from the nozzle between the nozzle and the substrate), the liquid bridge extending between the dispensing component and one of the substrate (Abstract: meniscus formed by the ink extruded from the nozzle between the nozzle and the substrate) or a precipitating portion of the colloidal solid, the colloidal particle suspension comprising a liquid and colloidal particles, and the colloidal solid comprising the colloidal particles ([0018] carbon nanotube (CNT) ink including a CNT, a rheological modifier for controlling a flow of the CNT, and a solvent); 
maintaining continuous precipitation in the liquid bridge to form the colloidal solid ([0042] solution within the nozzle is continuously extruded according to the movement of the nozzle, and a continuous process, in which the CNT/polymer stacked structure A is printed on an evaporation region close to the substrate);	
moving the liquid bridge with respect to the substrate to form the colloidal solid ([0041] pen 110 moves in a specific direction, for example, a vertical direction, from a contact point at a predetermined speed v, so that the ink is extruded to a nozzle of a leading end of the pen with a predetermined flow amount W) having an aspect ratio greater than ten (see printed fine bridge in Figure 11A and Figure 12); and 
removing at least a portion of the liquid from the dispensed colloidal particle suspension ([0042] solvent of the ink is momentarily evaporated from a surface of the meniscus, and as a result, a pure CNT/polymer stacked structure A remains on the substrate) in a manner that causes the colloidal solid to comprise a crystal structure (the colloidal solid will comprise either an amorphous, polycrystalline, or crystalline structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop, 2012.), and further in view of Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010).
Regarding claim 1, Beroz teaches a method of fabricating a colloidal solid (Abstract: "We present a direct-write technique for assembly of microscale 3D colloidal crystals on substrates ... Finally, we show that confinement of the meniscus on microfabricated template features enables assembly of discrete particle clusters"), comprising: 
dispensing a colloidal particle suspension through an orifice of a dispensing component (Abstract: "We use a custom-built high-resolution liquid manipulation system to dispense colloidal suspensions through a capillary tip"; pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, hereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), towards a substrate (pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1b-c), so as to establish and maintain a liquid bridge at the orifice of the dispensing component (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature-controlled substrate) and precipitate a wet section of a colloidal solid from a base of the liquid bridge (see wet section in annotated Figure 4c; see Figure 4 caption: “contact angle, θc, created at the contact diameter at the interface between the cohesive bulk phase and liquid bridge slurry” and pg. 2 col 2 para. 1: “Collectively, the particles behave as a distinct bulk wet granular material that, we believe, develops a discernable interface with respect to the liquid bridge slurry above (Fig. 4c)”), the liquid bridge extending between the dispensing component and one of the substrate or a precipitating portion of the wet section of the colloidal solid (see liquid bridge formation at dispensing component in Figure 4b and its interface with the wet section at the liquid bridge base in Figure 4c), the colloidal particle suspension comprising a liquid and colloidal particles (pg 1 col 2 para 1: "we introduce a technique for fabricating 3D colloidal microstructures using vertical stage motion ... Particles in the liquid migrate towards the substrate ... "); 
maintaining continuous precipitation of colloidal particles in the liquid bridge (pg. 2 col 2 para 1: “During extrusion of a crystal structure by our method, particles may sediment onto the substrate inside the liquid bridge (Fig. 4b)”) to form a length of the wet section of the colloidal solid (length between interface forming the contact diameter and the phase interface in Figure 4c); removing at least a portion of the liquid from the dispensed colloidal particle suspension (pg. 2 col 2 para 1: “Substrate heating accelerates liquid evaporation”) in a manner that causes the wet section of the colloidal solid to dry (pg. 2 col 2 para 1: “An amorphous crystal structure may be grown by simply pulling on the meniscus so that this contact diameter recedes by slipping over the cohesive bulk material”); and 
controlling a rate of the dispensing to maintain the presence of the length of the wet section (the presence of the length of the wet section is controlled by pulling on the meniscus; pg. 3 col 1 para. 3: “By controlling the rate of liquid dispensing and the downward speed of the substrate, we can control this contact angle (within the advancing-receding range). This, in turn, enables us to control the evolution of the contact diameter with time”). Further, Beroz uses micron-sized polystyrene particles to fabricate the colloidal solid (pg. 1 col 2 para. 2: “this control allows us to fabricate colloid crystals, consisting of 10µm polystyrene particles”) and further suggests that the method can be potentially applied to assembly colloidal nanoparticles (pg. 4 col 2 para. 1: “this technique can potentially be scaled down to assemble colloidal nanoparticles by using smaller diameter tips”). However, Beroz fails to explicitly teach establishing a drying front that moves along the colloidal solid where the wet section transitions to a dry crystal structure, wherein the length of the wet section extends between the liquid bridge and the drying front; and controlling a rate of the dispensing to maintain the presence of the length of the wet section as the drying front moves along the colloidal solid.  
In the same field of endeavor pertaining to fabricating a colloidal solid, Goehring teaches a method of fabricating a colloidal solid using polystyrene nanoparticles (pg. 9270 col 2 para. 2: “When dispersions of 198 nm polystyrene are dried”) where the method establishes a drying front (aggregation front at x=w; see caption for Figure 2) that moves along the colloidal solid (Figure 2 caption: “fronts move at an average velocity v into the liquid region”) where the wet section transitions to a dry crystal structure (Caption for Figure 1: “In the liquid region (1), the particles are randomly dispersed in liquid. In the transition region (2), the appearance of color indicates an ordered structure. In passing to the final region (3), the change in color indicates a change in structure, which is interpreted as the irreversible aggregation of the particles”), wherein the length of the wet section extends between the liquid bridge and the drying front (see annotated Figure 2 below). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the method of Beroz to establish a drying front that moves along the colloidal solid where the wet section transitions to a dry crystal structure, wherein the length of the wet section extends between the liquid bridge and the drying front, and controlling a rate of the dispensing of Beroz as the drying front moves along the colloidal solid, as taught by Goehring, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, scaling down the polystyrene colloidal particle sizes of Beroz down to the nanometer scale would create a drying 
    PNG
    media_image1.png
    393
    634
    media_image1.png
    Greyscale
front that moves along the colloidal solid, as demonstrated by Goehring.

    PNG
    media_image2.png
    303
    542
    media_image2.png
    Greyscale
 
Regarding claim 2, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches the method further comprising: 
moving the base of the liquid bridge in-plane (pg 1 col 2 para 2: “Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1-2), the base being in contact with the substrate (pg 1 col 2 para 2: "Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1- 2), to form the colloidal solid on the substrate (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature-controlled substrate, initiating crystal growth upward from the substrate. We demonstrate construction of cone-shaped and tower structures by controlling the dynamic shape of the liquid meniscus during crystal precipitation"; see Fig 1 c-i), the colloidal solid having an aspect ratio less than one (pg 3 col 1 para 4: "we fabricated cones ranging in height from 50 µm to 550 µm, and having a wide range of height-to-base diameter aspect ratios (0.4-1.2)"); and 
controlling at least one of movement of the base of the liquid bridge or a rate at which the colloidal particle suspension is dispensed to achieve a desired thickness of the colloidal solid (pg 1 col 2 para 2: "Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1-2).
Regarding claim 3, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches the method further comprising moving the liquid bridge over one or more layers of previously deposited colloidal particles of the colloidal solid a plurality of times to deposit one or more additional layers of colloidal particles that become part of the colloidal solid, thereby increasing a thickness of the colloidal solid (pg 2 col 2 para 3: "During extrusion of a crystal structure by our method, particles may sediment onto the substrate inside the liquid bridge (Fig. 4b). Substrate heating accelerates liquid evaporation, thereby introducing air voids in the interstitial spaces and effectuating cohesion amongst the sedimented particles (i.e., phases i and ii, Fig. 4a) ... An amorphous crystal structure may be grown by simply pulling on the meniscus so that this contact diameter recedes by slipping over the cohesive bulk material"; see Fig 3b).
Regarding claim 4, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches the method further comprising moving the liquid bridge with respect to the substrate to form the colloidal solid (pg. 1 col 2 para 2: “Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile…”), the colloidal solid having an aspect ratio greater than one (pg. 3 col 1 para 4: "we fabricated cones ranging in height from 50 µm to 550 µm, and having a wide range of height-to-base diameter aspect ratios (0.4-1.2)").
Regarding claim 6, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches the method further comprising adjusting at least one of a distance between the orifice of the dispensing component and the colloidal solid or a rate at which the colloidal particle suspension is dispensed to maintain continuity of the liquid bridge (pg 1 col 2 para 2: "Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1-2).
Regarding claim 8, Beroz modified with Goehring teaches the method of claim 6. Further, Beroz suggests wherein a rate at which the distance between the orifice of the dispensing component and the colloidal solid is adjusted is approximately equal to a precipitation rate of the colloidal solid (pg. 3, col 1, para 2: “By controlling the rate of liquid dispensing and the downward speed of the substrate, we can control this contact angle”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a rate at which the distance between the orifice of the dispensing component and the colloidal solid be adjusted to be approximately equal to a precipitation rate of the colloidal solid. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Beroz teaches that adjusting the rate at which the distance between the orifice of the dispensing component and the colloidal solid and the precipitation rate of the colloidal solid controls the colloidal solid formed. Having these two rates be approximately equal to each other is one option that may be chosen by routine experimentation to optimize the shape and growth based on fabrication needs (pg. 1, col 2, para 1: “can simultaneously deposit and manipulate nano- and microliter liquid droplets on a temperature controlled substrate, in four degrees of freedom (Fig. 1b)… we introduce a technique for fabricating 3D colloidal microstructures using vertical stage motion”).
Regarding claim 9, Beroz modified with Goehring teaches the method of claim 6. Further, Beroz teaches wherein adjusting a distance between the orifice of the dispensing component and the colloidal solid comprises at least one of: translating the dispensing component with respect to the substrate; rotating the dispensing component with respect to the substrate; translating the substrate with respect to the dispensing component; or rotating the substrate with respect to the dispensing component (pg. 1 col 2 para 1: ''To facilitate this study, we designed and built a precision instrument (Fig. 1a, (31), which can simultaneously deposit and manipulate nano- and microliter liquid droplets on a temperature controlled substrate, in four degrees of freedom (Fig. 1 b)"; see Fig 1b).
Regarding claim 10, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches wherein removing at least a portion of the liquid from the dispensed colloidal particle suspension further comprises evaporating at least a portion of the liquid from the dispensed colloidal particle suspension (pg. 1 col 2 para 1: "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow. When the evaporation rate locally exceeds the rate of liquid replenishment, the meniscus recedes upward from the substrate, building a colloidal crystal").
Regarding claim 11, Beroz modified with Goehring teaches the method of claim 10. Beroz teaches wherein evaporating at least a portion of the liquid from the dispensed colloidal particle suspension further comprises heating at least one of the substrate (pg. 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b).
Regarding claim 12, Beroz modified with Goehring teaches the method of claim 11. Beroz teaches the method further comprising controlling heating of the at least one of the substrate… to maintain a spatially controlled temperature throughout the colloidal solid during the evaporating of the liquid (pg. 2 col 2 para 3: "Substrate heating accelerates liquid evaporation, thereby introducing air voids in the interstitial spaces and effectuating cohesion amongst the sedimented particles"). 
Regarding claim 13, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches wherein removing at least a portion of the liquid from the dispensed colloidal particle suspension further comprises at least one of wicking at least a portion of the liquid from the dispensed colloidal particle suspension into the substrate or diffusing at least a portion of the liquid from the dispensed colloidal particle suspension into an ambient medium (pg. 4 col 1 para 3: "As shown in Fig. 7a, we assembled a small crystal arrangement of particles across the opening of a CNT hollow micro cylinder ... For these results, the liquid (water) wicked through the CNT pillar, causing it to density due to capillary forces. Thus, we are demonstrating the potential for using the suspension liquid to affect the organization on a surface by other capillary-driven mechanisms in concert with particle crystal growth").
Regarding claim 14, Beroz modified with Goehring teaches the method of claim 1. Beroz teaches the method further comprising collapsing the liquid bridge to terminate precipitation of the colloidal solid (pg. 3 col 2 para 1: "... A more accurate interpretation is that we have a coherent wet granular column, which necks under the applied tension until rupture occurs"; pg 3 col 2 para 5, "Figure 6 shows three different broken particle towers fabricated with different initial particle concentrations at liquid bridge formation").

Claims 1, 5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US20190276688), and further in view of Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010).
Regarding claim 1, Seol teaches a method of fabricating a colloidal solid (Abstract: method of printing a CNT 3D structure), comprising: 
dispensing a colloidal particle suspension (CNT composite material ink 20; Figure 1) through an orifice of a dispensing component (printing pen 110; Figure 1), towards a substrate (substrate 10; Figure 1), so as to establish and maintain a liquid bridge (meniscus B; Figure 1) at the orifice of the dispensing component ([0042] The ink extruded in the vicinity of nozzle of the leading end of the pen forms a meniscus B by surface tension) and precipitate a wet section of a colloidal solid from a base of the liquid bridge (Abstract: the pattern is stacked as the CNT composite material by evaporation of a solvent within a meniscus formed by the ink extruded from the nozzle between the nozzle and the substrate), the liquid bridge extending between the dispensing component and one of the substrate (Abstract: meniscus formed by the ink extruded from the nozzle between the nozzle and the substrate) or a precipitating portion of the wet section of the colloidal solid, the colloidal particle suspension comprising a liquid and colloidal particles ([0018] carbon nanotube (CNT) ink including a CNT, a rheological modifier for controlling a flow of the CNT, and a solvent); 
maintaining continuous precipitation of colloidal particles in the liquid bridge to form a length of the wet section of the colloidal solid ([0042] solution within the nozzle is continuously extruded according to the movement of the nozzle, and a continuous process, in which the CNT/polymer stacked structure A is printed on an evaporation region close to the substrate); 
removing at least a portion of the liquid from the dispensed colloidal particle suspension ([0042] solvent of the ink is momentarily evaporated from a surface of the meniscus, and as a result, a pure CNT/polymer stacked structure A remains on the substrate) in a manner that causes the wet section of the colloidal solid to dry  ([0047] CNT composite material stacked structure A is formed at the substrate side by an evaporation of the solvent 24 );
and controlling a rate of the dispensing to maintain the presence of the length of the wet section ([0050-0051] when the movement speed is increased, the width of the meniscus has a smaller value. The relation may be expressed by an equation below, which is called a so-called material balance law. r=[W(v)/(πv)]1/2 (herein, r is a radius of the meniscus, v is a movement speed of the nozzle, and W is a flow speed of the ink)). While Seol teaches that the colloid turns into a colloidal solid by evaporation (Abstract: CNT composite material by evaporation of a solvent within a meniscus formed by the ink extruded from the nozzle between the nozzle and the substrate), However, Seol fails to explicitly teach the method establishes a drying front that moves along the colloidal solid where the wet section transitions to a dry crystal structure, wherein the length of the wet section extends between the liquid bridge and the drying front; and controlling a rate of the dispensing to maintain the presence of the length of the wet section as the drying front moves along the colloidal solid.
In the same field of endeavor pertaining to fabricating a colloidal solid, Goehring teaches a method of fabricating a colloidal solid that establishes a drying front (aggregation front at x=w; see caption for Figure 2) that moves along the colloidal solid (Figure 2 caption: “fronts move at an average velocity v into the liquid region”) where the wet section transitions to a dry crystal structure (Caption for Figure 1: “In the liquid region (1), the particles are randomly dispersed in liquid. In the transition region (2), the appearance of color indicates an ordered structure. In passing to the final region (3), the change in color indicates a change in structure, which is interpreted as the irreversible aggregation of the particles”), wherein the length of the wet section extends between the liquid bridge and the drying front (see annotated Figure 2 in the rejection of claim 1 previously presented). Understanding the behavior of the drying front relative to the wet section can help determine conditions for crack formation, and therefore, controlling the dry front can prevent crack formation (pg. 9271 col 2 para 1: “When the aggregation front speeds up the cracks can be seen to all jump forward simultaneously”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Seol to establish a drying front that moves along the colloidal solid where the wet section transitions to a dry crystal structure, wherein the length of the wet section extends between the liquid bridge and the drying front, and controlling a rate of the dispensing of Seol as the drying front moves along the colloidal solid, as taught by Goehring, for the benefit of preventing crack formation.
Regarding claim 5, Seol modified with Goehring teaches the method of claim 4. Seol teaches wherein the aspect ratio is greater than ten (see printed fine bridge in Figure 11A and Figure 12).
Regarding claim 17, Seol modified with Goehring teaches the method of claim 1. Seol teaches the method further comprising: sensing a configuration of the liquid bridge ([0066] position control unit 120 may also control a position of the printing pen 110 and/or a substrate holder 120 by referring to a shape of a unit structure obtained through a CCD camera 142); and in view of the sensed configuration of the liquid bridge, adjusting at least one of the following to maintain the liquid bridge as continuous: a rate at which the colloidal particle suspension is dispensed; or a location of the substrate with respect to the orifice of the dispensing component ([0066] the position control unit 140 may adjust a grow direction of the structure by controlling a shape of the meniscus 113 formed between the printing pen 110 and the substrate 120).
Regarding claim 19, Seol modified with Goehring teaches the method of claim 17. Seol teaches wherein the sensing comprises imaging the liquid bridge ([0066] referring to a shape of a unit structure obtained through a CCD camera 142).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US20190276688) and Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010), and further in view of Weitz et al. (“Flow and Fracture in Drying Nanoparticle Suspensions.” Physical Review Letters. 2003.)
Regarding claim 7, Seol modified with Goehring teaches the method of claim 6. However, Seol modified with Goehring fails to teach wherein the rate at which the colloidal particle suspension is dispensed is approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed.
In the same field of endeavor pertaining to self-assembly of colloidal suspensions, Weitz teaches wherein the rate at which the colloidal particle suspension is dispensed is approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed (pg. 224501-2, col 2 para 1 “The rate of fluid flow through the compact region, JF, must balance the evaporation rate, JE, to keep the air-water interface fixed at the drying edge”). The rates being approximately equal allows for the growth of a compact region (pg. 224501-3, col 1, para 1: “This allows us to determine the fluid flow in the sample and the growth of the compact region”) where the formation of cracks is negligible (pg. 224501-3, col 1, para 3: “the compact region is close packed and the volume occupied by cracks is negligible”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rate at which the colloidal particle suspension is dispensed be approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed, as taught by Weitz, for the benefit of forming compact regions where the formation of cracks is negligible.

Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US20190276688) and Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010), and further in view of Beroz et al. (“Four degree of freedom liquid dispenser for direct write capillary self-assembly with subnanoliter precision.” Review of Scientific Instruments. 2012. - herein referred to as Beroz2).
Regarding claim 15, Seol modified with Goehring teaches the method of claim 1. While Seol suggests a heating means can be added to the operation process ([0048] As a matter of course, the present invention does not exclude an addition of an appropriate heating means to the operation process of the pen depending on the case), Seol fails to explicitly teach the method further comprising controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least one of one or more sizes of the colloidal particles; one or more dimensions of a-the wet section of the colloidal solid; geometry of the wet section of the colloidal solid; a temperature of the at least one of the substrate, a bounding surface located above the substrate, the bounding surface being opposed to the substrate, or an environment surrounding the dispensed colloidal particle suspension; a surface tension of the liquid; or a viscosity of the liquid.  
In the same field of endeavor pertaining to self-assembly of 3D colloidal structures, Beroz2 teaches a method comprising controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least one of: a temperature of the at least one of the substrate (pg. 015104-7, col 1, para 1: “We then demonstrate the effect of droplet size and temperature on the evaporative assembly of microspheres”) and pg. 015104-2 , col 1, para “the substrate may be controllably heated and cooled to influence the liquid evaporation rate”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Seol modified with Goehring comprise controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least a temperature of the at least one of the substrate, as taught by Beroz2. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Seol is capable of controlling the substrate temperature and is motivated to modify the evaporation rate to yield different structures. Changing the substrate temperature is one known parameter for varying the evaporation rate, and is merely an option for routine experimentation. 
Regarding claim 18, Seol modified with Goehring teaches the method of claim 17. While Seol teaches the presence of pressure by a capillary force ([0099] extruded from a leading end of a nozzle without an addition of other pressure, other than capillary force), Seol fails to teach wherein the sensing comprises measuring a pressure of the colloidal suspension upstream of the orifice.
In the same field of endeavor pertaining to self-assembly of 3D colloidal structures, Beroz2 teaches wherein the sensing comprises measuring a pressure of the colloidal suspension upstream of the orifice (pg. 015104-5, col 2, para 1: “transmission of pressure from syringe to sensor to be essentially instantaneous (Fig. 4(c))”; see pressure measurement in Figure 4c). Measuring the pressure allows for the dispenser sensitivity to be determined (pg. 015104-4, col 2 para 7- pg. 015104-5, col 1, para 1: “we derived an expression for dispenser sensitivity as a function of two dimensionless parameters, C and D (Eq. (6))… compressibility parameter, C (Eq. (6b)), relates all system parameters affecting hydraulic line compressibility. All physically significant parameter values (n, R, T, PL, kd, β, Vf), and thus C”; see ΔPL inside syringe 1 in Figure 4a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sensing of Seol modified with Goehring comprise measuring a pressure of the colloidal suspension upstream of the orifice, as taught by Beroz2, for the benefit of determining the dispenser sensitivity.

Claim(s) 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US20190276688), and further in view of Jaworski et al. (“Progression in the Fountain Pen Approach: From 2D Writing to 3D Free-Form Micro/Nanofabrication”, Small, 13, 1600137, 2017).
Regarding claim 31, Seol teaches the method of claim 30. However, Seol fails to teach the method further comprising controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the colloidal solid.
In the same field of endeavor pertaining to fabricating a colloidal solid, Jaworski teaches the method further comprising controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the colloidal solid (pg. 1600137 col 1 para 1: “At faster writing speeds, in which the tip speeds is synchronous with the rate of solidification (sometimes referred to in literature to as rate of deposition or precipitation)). Controlling a dispensing rate such that the suspension matches a growth rate of the colloidal solid yield a smooth tubular morphology (pg. 1600137 col 1 para 1: “the 3D structure may be written with a smooth tubular morphology with a diameter roughly that of the aperture”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Seol further comprise controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the colloidal solid, as taught by Jaworski, for the benefit of forming structures with a smooth tubular morphology. 
Regarding claim 32, Seol teaches the method of claim 1. However, Seol fails to teach the method further comprising controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the dry crystal structure.
In the same field of endeavor pertaining to fabricating a colloidal solid, Jaworski teaches the method further comprising controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the dry crystal structure (pg. 1600137 col 2 para 2: “inevitably requires that the liquid bridge meniscus remain intact, and as such should not be over-extended, as can occur when writing at a tip speed that far surpasses the structure growth
rate (e.g., rate of solute ink deposition onto the ensuing structure). Controlling the dispensing rate to match a dry crystal growth rate ensures that the liquid bridge remains intact (pg. 1600137 col 2 para 2: “inevitably requires that the liquid bridge meniscus remain intact”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Seol further comprise controlling a rate of the dispensing of the colloidal particle suspension to match a rate of growth of the dry crystal structure, as taught by Jaworski, for the benefit of ensuring that the liquid bridge remains intact.

Allowable Subject Matter
Claims 28 and 29 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art for claim 16 is Seol et al. (US20190276688) and Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010), and further in view of Beroz et al. (“Four degree of freedom liquid dispenser for direct write capillary self-assembly with subnanoliter precision.” Review of Scientific Instruments. 2012. - herein referred to as Beroz2)
Regarding claim 16, Seol modified with Goehring and Beroz2 teaches the method of claim 15. While Goehring suggests ways to prevent crack formation, Goehring fails to even suggest that crack formation is prevented by controlling an evaporation rate of the liquid to maintain the one or more dimensions of the wet section as a function of ratio of the surface area of the particle to the surface area of the wet section of the colloidal solid.
The closest prior art for claim 28 is Beroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012.), and further in view of Goehring et al. (“Solidification and Ordering during Directional Drying of a Colloidal Dispersion”, Langmuir, 26(12), 9269–9275, 2010), and further evidenced by Lower (“7.10: Colloids and their Uses”- Chemistry LibreTexts (Last Updated: March 3, 2021))
Regarding claim 28, Beroz teaches a method of fabricating a colloidal solid (Abstract: "We present a direct-write technique for assembly of microscale 3D colloidal crystals on substrates ... Finally, we show that confinement of the meniscus on microfabricated template features enables assembly of discrete particle clusters"), comprising: 
dispensing a colloidal particle suspension through an orifice (Abstract: 'We use a custom-built high-resolution liquid manipulation system to dispense colloidal suspensions through a capillary tip"; pg1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), towards a substrate (pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), so as to establish a liquid bridge at the orifice and precipitate a wet section of a colloidal solid from a base of the liquid bridge (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature-controlled substrate, initiating crystal growth upward from the substrate. We demonstrate construction of cone-shaped and tower structures by controlling the dynamic shape of the liquid meniscus during crystal precipitation"; see Fig 1 c-i), the liquid bridge extending between the orifice and one of the substrate or a precipitating portion of the a wet section of the colloidal solid (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature- controlled substrate, initiating crystal growth upward from the substrate. We demonstrate construction of cone-shaped and tower structures by controlling the dynamic shape of the liquid meniscus during crystal precipitation"; see Fig 1 c-ii), the colloidal particle suspension comprising a liquid and colloidal particles (pg 1 col 2 para 1: "we introduce a technique for fabricating 3D colloidal microstructures using vertical stage motion ... Particles in the liquid migrate towards the substrate ... ");
removing at least a portion of the liquid from the dispensed colloidal particle suspension (pg 1 col 1 para 2: "Here, we demonstrate that 3D colloidal assemblies can be directly fabricated on flat and microstructured surfaces by dynamic mechanical control of a liquid meniscus during evaporation"; pg 1 col 2 para 1: "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow"; see Fig 1 b) in a manner that exerts a compressive force on the colloidal particles sufficient to assemble them into the colloidal solid (pg 2 col 1 para 2, " ... As shown in Fig. 3, evaporation-induced flows pull particles towards the liquid substrate contact line, where the particles pack due to lateral capillary forces at the interface, thus causing a colloid crystal nucleate and to grow"; see Fig 3b); liquid bridge at the orifice and precipitate a wet section of a colloidal solid from a base of the liquid bridge, the liquid bridge extending between the orifice and one of the substrate or a precipitating portion of the wet section of the colloidal solid, the colloidal particle suspension comprising a liquid and colloidal particles, and the colloidal solid comprising the colloidal particles.
While Beroz fails to explicitly teach the liquid exerts a compressive force on the colloidal particles sufficient to assemble them into the wet section of the colloidal solid by overcoming one or more electrical repulsion forces between the colloidal particles, and wherein the colloidal particles are of a sufficiently small size such that the one or more electrical repulsion forces between the colloidal particles at the base of the liquid bridge is greater than gravitational sedimentary forces between the colloidal particles, overcoming one or more electrical repulsion forces between the colloidal particles simply indicates an unstable colloid which should lead to the formation of aggregates or precipitation, and the colloidal particles being of a sufficiently small size such that the one or more electrical repulsion forces is greater than gravitational sedimentary forces between the colloidal particles is simply the definition of a stable colloid. It is widely known, and as Lower teaches, electrical forces help keep colloid particles dispersed in a liquid (“Electrical forces help keep colloids dispersed. When particles of colloidal dimension suspended in a liquid collide with each other, they do so with much smaller kinetic energies than is the case for gases, so in the absence of any compensating repulsion forces, we might expect van der Waals or dispersion attractions to win out. This would quickly result in the growth of aggregates sufficiently large to exceed colloidal size and to fall to the bottom of the container”- see Lower attached). Therefore, where the colloidal solid precipitates from the liquid bridge, the electrical forces that help keep the colloidal particles dispersed in a liquid are overcome.
Further, Lower teaches that colloidal particles dispersed in a liquid or gas are sufficiently small that they do not settle out under gravitational force (“Colloids dispersed in liquids or gases are sufficiently small that they do not settle out under the influence of gravity”- see Lower attached). In combination with Lower teaching that electrical forces help keep colloid particles dispersed in a liquid, the colloidal particles in the colloidal solution at the base of the liquid bridge of Beroz are of a sufficiently small size such that the one or more electrical repulsion forces between the colloidal particles at the base of the liquid bridge is greater than gravitational sedimentary forces between the colloidal particles.
Further, Goehring teaches the removing forming a drying front that moves along a length of the colloidal solid where the wet section transitions to a dry crystal structure.
However, the prior art noted above fails to teach or even suggest controlling a rate of the dispensing to adjust a crystallinity of the dry crystal structure. Rather, Beroz discusses controlling the concentration of the colloidal particles to adjust the crystallinity.
Claim 29 is allowable because it depends on allowable claim 28.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see bottom of pg. 11, filed 06/23/2022, with respect to the 35 U.S.C. 103 rejection of claim 28 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 28 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743